Citation Nr: 0100863	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  98-08 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for status post 
superficial lobectomy, left parotid gland, currently 
evaluated as noncompensably disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1973, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claims 
for increased ratings for his PTSD and his status post 
superficial lobectomy, left parotid gland (disability of the 
parotid gland), rated as 30 percent and noncompensably 
disabling, respectively, as well as to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The veteran perfected a 
timely appeal of these determinations to the Board.

As will be discussed below, during the course of this appeal, 
the veteran asserted entitlement to service connection for 
alcohol dependence (alternatively referred to as alcoholism) 
as secondary to his PTSD.  In addition, he has asserted 
claims for VA compensation benefits for his liver transplants 
and Hepatitis C, each as secondary to his alcohol dependence.  
In this regard, the Board observes that, in a January 2000 
rating action, the RO denied entitlement to VA compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for his 
liver transplants; in doing so, the RO acknowledged his 
contention that he had Hepatitis C as a result of "a 
diseased liver transplant."  The veteran filed a Notice of 
Disagreement (NOD) in February 2000, and in April 2000, the 
RO issued him a Statement of the Case (SOC) with respect to 
the section 1151 claim.  To date, the veteran has not 
perfected an appeal; however, in light of the veteran's 
pending informal claim for secondary service connection for 
alcohol dependence, the veteran's liver transplant and 
Hepatitis C claims are referred to the RO for appropriate 
consideration.

In addition, on a VA Form 9 dated in October 1999 and 
received at the RO the following month, the veteran requested 
that he be afforded a hearing before a Member of the Board at 
the local VA office.  The RO acknowledged his request and 
subsequently inquired as to whether he wished to testify at a 
video-conference hearing in lieu of a travel board hearing; 
in a signed June 2000 statement, the veteran indicated that 
he would.  The RO notified the veteran of the time, date and 
location of the hearing and he responded that he would report 
for it; however, the veteran failed to appear.  Since that 
time, there is no indication in the record that the veteran 
has requested that the Board hearing be rescheduled.  Under 
the circumstances, the Board determines that the veteran's 
request for a Board hearing has been withdrawn.  See 
38 C.F.R. § 20.702 (2000).


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons set forth below, 
each of the veteran's claims must be remanded for additional 
development and adjudication.

In April 2000, the veteran filed what appears to be a 
duplicate copy of the October 1999 VA Form 9 discussed in the 
introduction.  The Board observes, however, that the box 
relating to Board hearings was altered so that one was not 
requested; instead, the veteran indicated that he requested 
to testify before a hearing officer at a hearing held at the 
Pittsburgh, Pennsylvania, RO.  Although the record reflects 
that the veteran testified in August 1998 before RO 
personnel, in light of this request, which to date had not 
been acknowledged by VA, the Board concludes that the matter 
must be remanded.

With respect to the veteran's claim for an increased rating 
for his PTSD, in statements and in his August 1998 testimony, 
the veteran maintained that he was unemployable due to a 
combination of his PTSD and alcohol dependence.  As such, the 
veteran argued that his service-connected psychiatric 
disability warranted a 100 percent schedular evaluation.  In 
this regard, he explained that he used alcohol to 
tranquilize, i.e., treat, his PTSD symptoms.  In addition, 
referring to the decision of the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) (Court) in Barela v. West, 11 
Vet. App. 280 (1998), he contended that his alcoholism should 
be considered part of his service-connected psychiatric 
disability and that the overall psychiatric impairment should 
be rated accordingly.  The veteran alternatively contended 
that secondary service connection was warranted for this 
disability.  

The Board observes that, in denying entitlement to an 
increased rating for this disability, the RO reasoned that 
the veteran's psychiatric impairment was in part attributable 
to his nonservice-connected alcohol dependence.  In this 
regard, however, the Board cautions that, in Mittleider v. 
West, 11 Vet. App. 181 (1998), the Court held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to 
PTSD from any other diagnosed psychiatric disorder, here 
alcohol dependence, VA must consider all psychiatric symptoms 
in the adjudication of the claim.  As such, unless a VA 
examiner, based on his or her review of the record, concludes 
that some of the veteran's psychiatric symptoms are unrelated 
to the veteran's PTSD, those symptoms that cannot be 
distinguished from his service-connected PTSD must be 
considered in the evaluation of this disability.  Id. at 182.  
In any event, the Board observes that, in Barela, that Court 
suggested that the veteran's alcoholism itself might be 
indicative of the severity of a veteran's PTSD.  Id. at 283.

During the August 1998 hearing, the veteran also cited to two 
VA psychiatric examination reports, dated in August 1996 and 
December 1997, in which the physicians each opined that he 
was unemployable.  A review of the earlier report shows that 
the examiner diagnosed the veteran on Axis I as having mild 
to moderate chronic PTSD and "history of alcohol dependence, 
in recovery."  In addition, subsequent to offering these 
diagnoses, he added, "This 47 year-old veteran suffers from 
chronic post-traumatic stress disorder and is unemployable."  
The December 1997 report reflects that the latter physician 
diagnosed the veteran on Axis I as having chronic PTSD as 
well as alcohol dependence.  In addition, he estimated that 
the veteran's Global Assessment of Functioning (GAF) Scale 
score was 49.  Further, he opined that the veteran was 
unemployable due to a combination of his physical and 
psychological problems; he estimated that the veteran's 
psychological problems represented approximately 75 percent 
of his unemployability.  It is thus unclear to the Board 
whether the veteran's is unemployable due to his PTSD alone, 
without regard to any other service-connected or nonservice-
connected disability.

At the hearing, the veteran also reported that he received 
regular VA treatment at the Pittsburgh and Erie, 
Pennsylvania, VA Medical Centers.  Indeed, he identified the 
examiners who treated him at those facilities.  A review of 
the record shows that VA medical records and reports, dated 
subsequent to December 1997, have not been associated with 
the claims folder.  This is significant because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain these treatment records because they may well contain 
diagnostic impressions and other conclusions that might be 
determinative in the disposition of this claim, as well as 
the other claims certified for appeal to the Board.

As such, the Board finds that, after all outstanding 
treatment records are associated with the claims file, the 
veteran should be afforded a contemporaneous and thorough VA 
psychiatric examination to assess the extent and severity of 
his psychiatric impairment.  The report of this examination 
must take into account the records of the veteran's prior 
medical history to clarify the extent and severity of his 
PTSD.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).  In addition, 
with respect to his PTSD claim, the examiner should offer an 
opinion as to whether the veteran's alcohol dependence is 
secondary to his PTSD, as well as whether the symptoms 
attributable to these conditions can be distinguished.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Mittleider.

With respect to the veteran's claim for a compensable rating 
for his disability of the parotid gland, the Board observes 
that, during the course of this appeal, the veteran was not 
afforded an appropriate VA examination to assess the severity 
and symptomatology attributable to this condition.  In 
failing to do so, VA breached its duty to assist the veteran 
in the development of this claim.  See Waddell v. Brown, 5 
Vet. App. 454, 456 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In addition, the Board notes that, to 
date, this disability has been evaluated under Diagnostic 
Code 7299-7201.  On remand, based on the findings of that 
examination, the RO should also consider whether the 
veteran's service-connected disability might be evaluated 
pursuant to any other potentially applicable diagnostic code.

Prior to discussing the veteran's TDIU claim, the Board notes 
that a review of the claims folder reveals that, in an 
unappealed August 1996 rating action, the RO denied service 
connection for diabetes.  During a November 1997 VA endocrine 
diseases examination, however, the physician observed that 
the veteran's records disclosed that he had been diagnosed 
with that disability.  In addition, subsequent to his 
examination of the veteran, the physician referred him to the 
eye clinic to undergo X-ray study to assess the presence of 
retinopathy; a formal VA eye examination was conducted the 
following month.  At the latter examination, the veteran 
reported suffering from diabetes since his period of service 
and the examiner diagnosed him as having brittle diabetes; he 
also indicated that he suffered from "Type I diabetic 
cataract."  In light of the veteran's comments reflected in 
the latter examination report, the Board concludes that, 
pursuant to 38 C.F.R. § 3.157(b)(1) (2000), the record raises 
a claim of service connection for diabetes.  Norris v. West, 
12 Vet. App. 413, 417 (1999); cf. Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  In addition, the Board observes that, on 
November 9, 2000, the Secretary of VA announced a proposal to 
add diabetes to the list of presumptive diseases associated 
with exposure to herbicides.  As such, in light of the 
veteran's Vietnam service, service connection may also be 
warranted on a presumptive basis.  

In any event, although where an inferred claim is raised by 
the record it is generally referred to the RO for appropriate 
action, here the Board notes that resolution of the inferred 
service connection claim could well impact upon the Board's 
consideration of the total rating issue.  Moreover, the 
resolution of the veteran's claims for increased ratings for 
his PTSD and disability of the parotid gland might also 
impact on the TDIU claim.  Indeed, if service connection were 
granted for diabetes and or any secondary conditions related 
to that disability and/or the evaluations of either his PTSD 
or disability of the parotid gland was increased and a single 
or combined 100 schedular evaluation resulted, the total 
rating issue will be rendered moot.  See Green v. West, 11 
Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999).  Under these circumstances, the Board finds that, as 
the above issues are inextricably intertwined with the total 
rating issue, they should be considered together, and thus a 
decision by the Board on the veteran's total rating claim 
would now be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

In addition, with regard to the TDIU claim, the Board 
observes that the veteran has specifically asserted that he 
is unemployable due to his service-connected PTSD.  In this 
regard, the duty to assist requires that the examination 
reports include an opinion concerning the effects of the 
veteran's service-connected disabilities, either individually 
or in the aggregate, on his ability to obtain or retain 
employment.  See Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Finally, the claims folder reflects that, in March 1997, the 
RO invited the veteran to apply to participate in VA's 
Vocational Rehabilitation program.  The veteran responded by 
filing an application for VA Vocational Rehabilitation 
benefits, which was received at the RO in June 1997.  The 
veteran's vocational rehabilitation records, however, have 
not been associated with the claims folder and they should be 
considered in the adjudication of the veteran's claims.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care from the Pittsburgh and 
Erie, Pennsylvania, VA Medical Centers, 
as well as from any other facility or 
source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should obtain and associate 
with the claims folder the veteran's 
vocational rehabilitation folder.  
However, if any such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded comprehensive VA psychiatric 
examination, which must be conducted by a 
physician, to determine the current 
severity of his service-connected PTSD, 
whether it is at least as likely as not 
that his alcohol dependence is related to 
the service-connected psychiatric 
disability, and, if possible, whether it 
is at least as likely as not that his 
diabetes had its onset within one year of 
his discharge.  It is imperative that the 
veteran's examiner reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination reports should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  If more 
than one psychiatric disability is 
diagnosed, the examiner should comment 
upon the relationship between each of the 
other diagnosed disabilities and the 
veteran's service-connected PTSD, to 
include whether it is possible to 
separate the symptomatology attributable 
to any of the other diagnosed psychiatric 
disabilities from the from the veteran's 
PTSD, and, if so, the percentage of the 
GAF score representing impairment due to 
PTSD.  In addition, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
alcohol dependence is related to his 
service-connected PTSD.  The examiner 
should also provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  In offering this 
assessment, the examiner should comment 
on the impressions contained in the 
August 1996 and December 1997 VA 
psychiatric examinations, the VA 
outpatient treatment records, and the 
veteran's statements.  The physician 
should also, if possible, offer an 
opinion as to whether it is at least as 
likely as not that the veteran's diabetes 
had its onset within one year of his 
discharge from service.  Thereafter, the 
examiner should opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
disabilities, either alone or in the 
aggregate (to include any disability not 
service-connected, e.g. diabetes, if, in 
the examiner's opinion, that condition is 
related to the veteran's period of 
service) renders him unable to secure or 
follow a substantially gainful 
occupation.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a legible report.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should also be 
afforded an appropriate VA examination to 
determine the nature, severity and extent 
of all manifestations of the veteran's 
service-connected disability of the 
parotid gland.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  
Thereafter, the examiner should identify 
all manifestations of the service-
connected disability.  The physician must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a legible 
report.

5.  Then, after undertaking any 
additional development, including 
conducting any other medical examinations 
deemed warranted, and in light of the 
additional evidence obtained pursuant to 
the requested development, the RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claims must be 
readjudicated on a de novo basis, and if 
the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


